PER CURIAM.
Entering without breaking with intent to commit a misdemeanor is not a lesser included offense to breaking and entering with the same intent. Skov v. State, Fla.App.2d, 1974, 292 So.2d 64. See also O’Neal v. State, Fla.App.2d, 1975, 308 So.2d 569. Therefore, appellant’s conviction of entering without breaking on an information charging breaking and entering must be reversed (Case No. 74-412). Appellant’s convictions in Case Nos. 74- and 74-413 are affirmed.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.